Exhibit 10.3

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of
20th day of July, 2007 and is by and between SemGroup, L.P. (“Parent”),
SemManagement, L.L.C. (“Management Company”), SemGroup Energy Partners, L.P.
(“Partnership”) and SemGroup Energy Partners G.P., L.L.C. (“General Partner”).
The above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

RECITALS:

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for Operational Services and G&A Services
to be provided by Parent and its Affiliates (each as defined herein) to the
Partnership and its Affiliates.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Administrative Fee” is defined in Section 3.3(a).



--------------------------------------------------------------------------------

“Affiliate” is defined in the Partnership Agreement.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Applicable Period” is defined in Section 3.1.

“Assets” means all assets conveyed, contributed, or otherwise transferred by the
Parent Entities to the Partnership Group prior to or on the Closing Date,
including any such assets held by a Person whose ownership interests are
transferred by the Parent Entities to the Partnership Group prior to or on the
Closing Date by means of operation of law or otherwise.

“Cause” is defined in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person, other than any such transaction
where (a) the outstanding Voting Securities of the Applicable Person are changed
into or exchanged for Voting Securities of the surviving Person or its parent
and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.

 

2



--------------------------------------------------------------------------------

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

“Common Units” is defined in the Partnership Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“Contribution Agreement” means that certain Closing Contribution, Conveyance,
Assignment and Assumption Agreement, dated as of July 20, 2007, between the
Parent Entities and the Partnership Group, together with the additional
conveyance documents and instruments contemplated or referenced thereunder.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders and ordinances, legally enforceable requirements and rules
of common law, now or hereafter in effect, relating to the protection of the
environment (including, but not limited to, any natural resource damages, any
generation, use, storage, treatment, Release or threatened Release of Hazardous
Substances into the indoor or outdoor environment, and any exposure of any
Person or property to Hazardous Substances) including, without limitation, the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Safe Drinking Water
Act, the Hazardous Materials Transportation Act and all other environmental
conservation and protection laws, each as amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

“G&A Services” is defined in Section 3.1.

“General Partner” means SemGroup Energy Partners G.P., L.L.C..

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance or words of similar meaning or impact, or that is
otherwise regulated or as to which liability may arise under any Environmental
Law, including, without limitation, any hazardous substance as such term is
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, (b) petroleum, petroleum products, crude oil, oil,
gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel,
and other petroleum hydrocarbons, whether refined or unrefined and (c) asbestos,
whether in a friable or non-friable condition, polychlorinated biphenyls or
radon.

“Indemnified Party” means either the Partnership or Parent, as the case may be,
each in its capacity as a party entitled to indemnification in accordance with
Article II.

“Indemnifying Party” means either the Partnership or Parent, as the case may be,
each in its capacity as a party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” is defined in the Partnership Agreement.

“Parent Entities” means Parent and any Person (other than Partnership Group
Members) Controlled, directly or indirectly, by Parent; and “Parent Entity”
means any of the Parent Entities.

“Operational Services” is defined in Section 3.1.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of SemGroup Energy Partners, L.P., dated as of July 20,
2007, to which reference is hereby made for all purposes of this Agreement. No
amendment or modification to the Partnership Agreement subsequent to July 20,
2007 shall be given effect for the purposes of this Agreement unless consented
to by each of the Parties to this Agreement.

 

4



--------------------------------------------------------------------------------

“Partnership Group” means the General Partner, Partnership and each entity
directly or indirectly owned by Partnership and the General Partner; and
“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” are defined in the introductory paragraph of this
Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government body or agency or political subdivision thereof or other entity.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing.

“Retained Assets” means the terminals, pipelines, trucks and other assets and
investments owned by any of the Parent Entities as of the date of this Agreement
that were not conveyed, contributed or otherwise transferred to the Partnership
Group pursuant to the Contribution Agreement including, without limitation,
replacements and natural extensions of any Retained Assets.

“Risk-Based Cleanup Criteria” are a risk-based cleanup criteria authorized under
applicable Environmental Law for remediation of a particular property, taking
into consideration any Partnership Group Member’s use of the property being
remediated and, if such property is not owned by the Partnership Group, any
contractual or other requirements imposed by the property owner.

“Throughput Agreement” means the Throughput Agreement dated as of July 20, 2007
between and among various entities of the Partnership Group and the Parent
Entities.

 

5



--------------------------------------------------------------------------------

“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been or are
threatened to be Released into the environment by or as a result of the actions
or omissions of the defendant.

“Transfer”, including the correlative terms “Transferring” or “Transferred”,
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of any assets, property or rights.

“Units” is defined in the Partnership Agreement.

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

ARTICLE II

INDEMNIFICATION

2.1 Environmental Indemnification.

(a) Subject to Section 2.2, Parent shall indemnify, defend and hold harmless the
Partnership Group for a period of five years after the Closing Date from and
against

 

6



--------------------------------------------------------------------------------

environmental and Toxic Tort losses, damages (including, without limitation,
real property damages and natural resource damages), injuries (including,
without limitation, personal injury and death), liabilities, claims, demands,
breaches of contracts, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including, without limitation, supplemental
environmental project costs, court costs and reasonable attorney’s and expert’s
fees) of any and every kind or character, known or unknown, fixed or contingent,
suffered or incurred by the Partnership Group by reason of or arising out of:

(i) any violation, or correction of any violation, of Environmental Laws
associated with the ownership or operation of the Assets, or

(ii) any event or condition associated with the ownership or operation of the
Assets (including, without limitation, the presence of Hazardous Substances on,
under, about or being Released to or from the Assets or the Release of Hazardous
Substances generated by the operation of the Assets at non-Asset locations)
including, without limitation, (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, abatement, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws, using Risk-Based Cleanup Criteria, if applicable, or to
satisfy any applicable Voluntary Cleanup Program, using Risk-Based Cleanup
Criteria, if applicable, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, using Risk-Based Cleanup
Criteria, if applicable, or to satisfy any applicable Voluntary Cleanup Program,
using Risk-Based Cleanup Criteria, if applicable, and (C) the cost and expense
for any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work; but only to the

 

7



--------------------------------------------------------------------------------

extent that such violation complained of under Section 2.1(a)(i) or such events
or conditions included under Section 2.1(a)(ii) occurred or existed on or before
the date of this Agreement (collectively, “Covered Environmental Losses”).

(b) The Partnership Group shall jointly and severally indemnify, defend and hold
harmless the Parent Entities from and against environmental and Toxic Tort
losses, damages (including, without limitation, real property damages and
natural resource damages), injuries (including, without limitation, personal
injury and death), liabilities, claims, demands, breaches of contracts, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, supplemental environmental project costs, court
costs and reasonable attorney’s and expert’s fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by the
Parent Entities by reason of or arising out of:

(i) any violation or correction of any violation of Environmental Laws
associated with the ownership or operation of the Assets, or

(ii) any event or condition associated with the ownership or operation of the
Assets (including, without limitation, the presence of Hazardous Substances on,
under, about or Releasing to or from the Assets or the Release of Hazardous
Substances generated by the operation of the Assets at non-Asset locations)
including, without limitation, (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, abatement, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost

 

8



--------------------------------------------------------------------------------

and expense for any environmental or Toxic Tort pre-trial, trial, or appellate
legal or litigation support work; in each case only to the extent that such
violation complained of under Section 2.1(b)(i) or such events or conditions
included under Section 2.1(b)(ii) occurred or existed after the date of this
Agreement, and to the extent that any of the foregoing are not Covered
Environmental Losses for which the Partnership Group is entitled to
indemnification from Parent under this Article II.

2.2 Limitations Regarding Environmental Indemnification. The aggregate liability
of Parent in respect of all Covered Environmental Losses under Section 2.1(a)
shall not exceed $7,500,000. Parent shall not have any obligation under
Section 2.1(a) until the Covered Environmental Losses of the Partnership Group
exceed $250,000, and then only to the extent such aggregate Covered
Environmental Losses exceed $250,000. Notwithstanding anything herein to the
contrary, in no event shall Parent have any indemnification obligations under
Section 2.1(a) for claims made as a result of additions to or modifications of
Environmental Laws promulgated after the Closing Date.

2.3 Additional Indemnification of Partnership by Parent.

(a) Parent shall indemnify, defend and hold harmless the Partnership Group for a
period of five years after the Closing Date from and against any losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs, and expenses (including, without limitation, court
costs and reasonable attorney’s and expert’s fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by the
Partnership Group by reason of or arising out of (i) the failure of the
applicable Partnership Group Member to be the owner of such valid and
indefeasible easement rights or fee ownership interests in and to the lands on
which any terminal, pipeline or related equipment conveyed or

 

9



--------------------------------------------------------------------------------

contributed or otherwise Transferred (including by way of a Transfer of the
ownership interest of a Person or by operation of law) to the applicable
Partnership Group Member on the date of this Agreement is located as of the
Closing Date; (ii) the failure of the applicable Partnership Group Member to
have the consents, licenses and permits necessary to allow any such pipeline
referred to in clause (i) of this Section 2.3(a) to cross the roads, waterways,
railroads and other areas upon which any such pipeline is located as of the
Closing Date; (iii) the failure of the applicable Partnership Group Member to
have any consent or governmental permit necessary to allow the transfer of any
Asset to such Partnership Group Member on the date of this Agreement and
(iv) the cost of curing any condition set forth in clause (i), (ii) or
(iii) above that does not allow any Asset to be operated in accordance with
customary industry practice.

(b) In addition to and not in limitation of the indemnification provided under
Sections 2.1(a) and 2.2(a), Parent shall indemnify, defend, and hold harmless
the Partnership Group from and against any losses, damages, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs, and
expenses (including, without limitation, court costs and reasonable attorney’s
and expert’s fees) of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by the Partnership Group by reason of or
arising out of (i) all currently pending legal actions against the Parent
Entities, (ii) events and conditions associated with the Retained Assets,
whether occurring before or after the Closing Date, and (iii) all federal, state
and local income tax liabilities attributable to the operation of the Assets
prior to the Closing Date, including any such income tax liabilities of the
Parent Entities that may result from the consummation of the formation
transactions for the Partnership Group and the General Partner to the extent
that Parent is notified in writing of such tax claims within three months after
the date of the expiration of the applicable statute of limitations.

 

10



--------------------------------------------------------------------------------

2.4 Additional Indemnification of Parent by Partnership. In addition to and not
in limitation of the indemnification provided under Section 2.1(b) or the
Partnership Agreement, the Partnership Group shall jointly and severally
indemnify, defend, and hold harmless the Parent Entities from and against any
losses, damages, liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Parent Entities by reason of or arising out of events and
conditions associated with the operation of the Assets and occurring on or after
the Closing Date (other than Covered Environmental Losses, which are provided
for under Section 2.1), unless such indemnification would not be permitted under
the Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.

2.5 Indemnification Procedures.

(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Article II, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the Indemnified Party unless it includes
a full release of the Indemnified Party from such matter or issues, as the case
may be, and does not include the admission of fault, culpability or a failure to
act, by or on behalf of such Indemnified Party.

 

11



--------------------------------------------------------------------------------

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article II, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party of any employees of
the Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.5. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article II; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.

 

12



--------------------------------------------------------------------------------

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. For purposes
of calculating the aggregate liability of Parent under Section 2.1(a), Parent
will be deemed to have incurred any such liability when incurred or paid (and
such liability shall be applied toward the $7,500,000 limitation on liability
set forth in Section 2.2), regardless of the status of any insurance claims in
respect thereof, and such liability (and the application thereof toward the
$7,500,000 limitation on liability set forth in Section 2.2) will be reduced
when any insurance proceeds in respect thereof are actually received by Parent
to the extent that Parent is not required to pay such proceeds over to any of
the Partnership Entities.

(e) The date on which notification of a claim for indemnification is received by
the Indemnifying Party shall determine whether such claim is timely made.

ARTICLE III

SERVICES

3.1 General. During the period beginning on the date of this Agreement and
ending on the earlier of (x) the date the Parent Entities cease to Control the
General Partner or (y) the end of the three-year period beginning on the date of
this Agreement, (the “Applicable Period”), the Management Company (or another
Parent Entity) will provide (i) general and administrative services, which shall
include centralized corporate functions such as legal, accounting, treasury,
insurance administration and claims processing, risk management, health, safety
and environmental, information technology, human resources, credit, payroll,
internal audit, tax compliance, engineering and marketing (“G&A” Services) and
(ii) the services of such of its employees (“Operational Services”) as are
needed to manage and operate the business and Assets of the Partnership Group,
as more particularly described in Section 3.2.

 

13



--------------------------------------------------------------------------------

3.2 Nature of the Operational Services.

(a) In general, the Operational Services provided during the Applicable Period
shall be sufficient to allow the Partnership Group to manage and operate its
business and the Assets in substantially the same manner as such business and
Assets have been historically managed and operated by the Parent Entities and in
accordance with prudent industry practices. During the Applicable Period, except
as otherwise provided in this Agreement, the Partnership Group will satisfy all
of its needs for Operational Services through this Agreement.

(b) The Operational Services shall also be sufficient to allow the Partnership
Group to provide those services it is obligated to provide under the Throughput
Agreement, including the services listed on Attachment A thereto. Pursuant to
the Throughput Agreement, the Partnership is obligated to perform various
gathering, transportation, terminalling and storage services for the Parent
Entities.

(c) In order to achieve the necessary level of Operational Services specified in
subsections (a) and (b) above, it is expected that the Management Company will
provide no fewer than 300 Management Company employees who shall spend all or
substantially all of their working time performing the Operational Services that
are needed in order for the Partnership Group to manage and operate its business
and the Assets, including performing the services that are required under the
Throughput Agreement.

 

14



--------------------------------------------------------------------------------

(d) Management Company employees assigned to work for the Partnership Group
pursuant to this Agreement will perform the services required of the Partnership
Group in managing and operating its business and the Assets as directed by and
under the exclusive control and supervision of the General Partner. The Parties
expressly understand and agree that the General Partner shall, on behalf of the
Partnership Group, have exclusive control over the manner in which its business
and the Assets are operated and in which its services are performed. In this
regard, Management Company shall consult with the General Partner regarding how
many Management Company employees are needed in order to perform the services
that are required to manage and operate the Partnership Group’s business and to
properly operate and maintain the Assets, the identity of Management Company
employees who will perform particular services, the activities and functions to
be undertaken by such employees in connection with performing such services, the
establishment of work schedules in the performance of such services, the
discharge or replacement of employees performing such services, and the hiring
of new or additional employees to perform such services.

3.3 Administrative Fee.

(a) In consideration of the G&A Services and the services of the executive
officers of the General Partner, the Partnership shall pay the Management
Company, another Parent Entity or the General Partner, an administrative fee
(the “Administrative Fee”) of $5,000,000 per year (subject to adjustment as
specified below) for the Applicable Period, payable in arrears in equal
quarterly installments beginning on the last day of the first fiscal quarter of
the Partnership ending after the date of this Agreement (prorated to account for
any partial quarterly period).

 

15



--------------------------------------------------------------------------------

(b) Management Company may increase the Administrative Fee as of the first day
of July of each year beginning with July 1, 2008 by an amount up to the product
of the then-current Administrative Fee multiplied by the percentage increase, if
any, from the immediately preceding year in the Consumer Price Index — All Urban
Consumers, U.S. City Average, Not Seasonally Adjusted.

(c) If the Partnership or any other Partnership Group Member acquires or
constructs additional assets during the Applicable Period, then Management
Company shall propose a revised Administrative Fee that covers the provision of
G&A Services for such additional assets. If the General Partner, on behalf of
the Partnership Group and with the concurrence of the Conflicts Committee,
agrees to such revised Administrative Fee, the Management Company shall provide
G&A Services for the additional assets pursuant to the terms set forth herein,
and references herein to the “Assets” shall thereafter include such additional
assets.

(d) On each anniversary of the date of this Agreement, the Partnership will have
the right to submit to Management Company a proposal to reduce the amount of the
Administrative Fee for the current year if the Partnership believes, in good
faith, that the G&A Services performed by the Management Company for the
preceding year do not justify payment of the full Administrative Fee for the
current year. If the Partnership submits such a proposal to Management Company,
Management Company agrees that it will negotiate in good faith with the
Partnership to determine if the Administrative Fee for the current year should
be reduced.

 

16



--------------------------------------------------------------------------------

3.4 Charges for Operational Services. In consideration for Management Company’s
performance of the Operational Services, the Partnership Group shall reimburse
the Parent Entities separately for:

(a) wages, salaries and related payroll taxes of employees of Management Company
who perform Operational Services on behalf of the Partnership Group, in each
case as adjusted to properly reflect the time spent by such Management Company
employees in the performance of such Operational Services; and

(b) the cost of all employee benefits, such as 401(k), pension, and health
insurance benefits relating to employees of Management Company who perform
Operational Services on behalf of the Partnership Group, in each case as
adjusted to properly reflect the time spent by such Management Company employees
in the performance of such Operational Services.

3.5 Reimbursements and Other Separate Changes. The Partnership shall also
reimburse Parent Entities for the following:

(a) insurance premiums (the “Insurance Reimbursement”) incurred with respect to
the Assets contributed pursuant to the Contribution Agreement. Parent may
increase the Insurance Reimbursement at any time in accordance with increases in
the premiums or fees payable under the applicable insurance policies with
respect to the Assets. If the Partnership or any other Partnership Group Member
acquires or constructs additional assets during the Applicable Period, Parent
shall propose a revised Insurance Reimbursement covering insurance premiums for
such additional assets. If the General Partner, on behalf of the Partnership
Group and with the concurrence of the Conflicts Committee, agrees to such
revised Insurance

 

17



--------------------------------------------------------------------------------

Reimbursement, Parent shall procure insurance coverage for the additional assets
pursuant to the terms set forth herein and reference herein to the “Assets”
shall thereafter include such additional assets for purposes of this
Section 3.5;

(b) out-of-pocket costs and expenses incurred by the Parent Entities on behalf
of the Partnership Group, including the incremental general and administrative
expenses of the Partnership in becoming a public company, the cost of preparing
Schedules K-1 for the Limited Partners and General Partner, the cost of external
and internal audits, transfer agent and registrar fees, legal fees, printing
costs, the cost of preparing reports to the owners of Units and other similar
costs and expenses;

(c) costs and expenses incurred by the Parent Entities for services that are
performed by third Persons on behalf of the Partnership Group unless such
services were at any time performed by the Parent Entities in connection with
the management and operation of the Assets and were performed by third Persons
for the first time during the one-year period prior to the date of this
Agreement; and

(d) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time in respect of the G&A Services and Operational
Services.

3.6 Invoices. Within thirty (30) days of the date that the Parent Entities
furnishes the Partnership with an invoice or report specifying the reimbursable
costs incurred by the Parent Entities under Sections 3.4 and 3.5, the
Partnership shall pay the Parent Entities the amounts specified in such invoice.
The Parent Entities shall keep accurate and complete records of the reimbursable
costs incurred pursuant to Sections 3.4 and 3.5. The Partnership shall have the
right to review the books and records of the Parent Entities with respect to all
costs and expenses

 

18



--------------------------------------------------------------------------------

payable by the Partnership to the Parent Entities pursuant to Sections 3.4 or
3.5, and the Parent Entities shall provide the Partnership with access to its
relevant books and records at reasonable times following reasonable notice and
shall enable the Partnership to make copies of all relevant documents.

3.7 Automatic Renewal. The Applicable Period shall automatically renew for
subsequent two-year periods, cancelable on one year’s notice by either Parent or
the Partnership. Following the expiration of the Applicable Period, the General
Partner will determine the amount of staff and support expenses and insurance
premium expenses that are properly allocable to the Partnership Group in
accordance with the terms of the Partnership Agreement.

3.8 Compensation of Employees. The Management Company employees provided as part
of the Operational Services to the Partnership during the Applicable Period will
remain employees of the Management Company. They will continue to be compensated
under the various employee compensation and benefit plans of the Management
Company. In addition, they may be eligible to receive benefits and awards under
compensation plans established by the Partnership Group. At all times during the
Applicable Period, Parent will ensure that the Management Company employees are
covered by worker’s compensation insurance, with policy limits equal to or
greater than the limits that are specified in the Throughput Agreement.

ARTICLE IV

TRADEMARK LICENSE

4.1 Grant of License. Upon the terms and conditions set forth in this Article
IV, Parent hereby grants and conveys to the Partnership Group, the
non-exclusive, worldwide right and license (“License”) to use the name
“SemGroup” (hereafter, the “Name”) and the “Triple S

 

19



--------------------------------------------------------------------------------

Shield” logo as shown on Exhibit A (hereafter, the “Mark”) on or in connection
with the goods and services offered for sale by the Partnership Group; provided,
however, that the Partnership Group shall not have the right to license the Name
and the Mark to any third Persons, but shall have the right to use the Name and
the Mark solely in conjunction with goods and services provided by Partnership
and the Partnership Group.

4.2 Use of Mark. The Partnership Group agrees to use the Mark only in compliance
with the standards, specifications, directions, information and know-how
supplied by Parent, including without limitation the SemGroup, L.P. Logo
Identity Standards and Usage Guidelines, as may be modified by Parent from time
to time. The Partnership Group agrees to comply with any requirements
established by Parent concerning the style, design, display and use of the Mark,
to correctly use the trademark symbol ™, the service mark symbol SM or
registration symbol ® with every use of the Mark, to use the registration symbol
® upon receiving notice of registration of the Mark from Parent and to submit in
advance of its use all advertising copy, brochures or other materials
incorporating the Mark to Parent for approval.

4.3 Royalties. The Partnership Group shall pay no royalties under this License.

4.4 Duration; Termination.

(a) This License shall remain in full force and effect until it is terminated.
At such time as General Partner is no longer an Affiliate of Parent or there is
a Change of Control of the Partnership, the license granted hereunder shall
immediately terminate without further action of either party.

 

20



--------------------------------------------------------------------------------

(b) If the Partnership Group makes an assignment for the benefit of its
creditors or if the Partnership Group discontinues its business, the License
hereby granted shall automatically terminate forthwith without any notice
whatsoever being necessary. In the event this License is so terminated, the
Partnership Group, its representatives, trustees, agents, administrator,
successors and/or assigns shall immediately cease all further use of the Name
and the Mark, including any use in connection with any goods or services or any
advertising, promotional or other materials pertaining thereto, except with and
under the special consent and instructions of Parent in writing, which
instructions it shall be obligated to follow.

4.5 Right To Inspect; Quality Control. The Partnership Group agrees to submit to
Parent from time to time and to permit Parent or its duly authorized
representative the right to inspect the Partnership Group’s use of the Name and
the Mark. When requested by Parent, the Partnership Group agrees to send samples
of advertising and promotional materials utilizing the Name or the Mark and any
other documents which may permit Parent to determine whether its uses meet the
standards, specifications and directions approved by Parent. Parent shall have
the right, at all reasonable times, to monitor the Partnership Group’s use of
the Name and the Mark, including its use in connection with the goods and
services of the Partnership Group identified by the Name and the Mark to
determine that they are of the proper quality.

4.6 Ownership. The Partnership Group agrees that ownership of the Name and the
Mark and the goodwill relating thereto shall remain vested in Parent both during
the term of this License and thereafter, and the Partnership Group further
agrees never to challenge, contest or question the validity of Parent’s
ownership of the Name and the Mark or any registrations thereof by Parent. In
connection with the use of the Name and the Mark, the Partnership Group shall
not in any manner represent that it has any ownership in the Name and the Mark
or

 

21



--------------------------------------------------------------------------------

registration thereof except as set forth herein, and the Partnership Group
acknowledges that the use of the Name and the Mark shall not create in the
Partnership Group’s favor any right, title or interest in or to the Name and the
Mark, but all uses of the Name and the Mark by the Partnership Group shall inure
to benefit of Parent.

4.7 Policing of Mark. The Partnership Group agrees to inform Parent of the use
of any marks similar to the Mark and any potential infringements or imitations
of the Mark which come to its attention. Parent shall have the sole right to
determine whether or not any action shall be taken on account of any such
infringements or imitations. The Partnership Group shall not institute any suit
or take any action on account of any such infringements or imitations without
first obtaining the written consent of Parent to do so. The Partnership Group
agrees to assist Parent to the extent necessary in the procurement of any
registration, extension or renewal for, or to protect any of Parent’s rights to
the Mark.

4.8 Litigation. In the event any Partnership Group Member is named as defendant
in any action based on its use of the Name or the Mark, the Partnership Group
agrees to immediately notify Parent, and Parent shall have the right to
intervene in any such action and to control and direct the defense thereof,
including the right to select defense counsel; provided that, in the event
Parent chooses to exercise control and if the Partnership Group has complied
with all of its obligations under this License, Parent shall reimburse
Partnership for the cost of its defense and to indemnify it against all damages
arising therefrom.

4.9 Indemnification By Partnership.

(a) Partnership hereby assumes all responsibility for and agrees to indemnify
Parent against any and all damages, losses, claims, suits or other expenses
whatsoever arising out

 

22



--------------------------------------------------------------------------------

of the Partnership Group’s promotion, advertising, use or sale of any services
under the Name or the Mark, including Parent’s reasonable attorneys’ fees
incurred in the defense of any action against Parent.

(b) As used in this Section 4.9, and for purposes of determining liability to
Parent, Parent shall include all of the Parent Entities and their owners,
directors, officers, employees, agents, representatives, successors and assigns
of Parent.

4.10 Effect of Termination or Expiration. Upon and after the expiration or
termination of this License, all rights granted to the Partnership Group
hereunder shall forthwith revert to Parent. The Partnership Group will refrain
from further use of the Name and the Mark or any further reference to it, direct
or indirect, or use of any mark deemed by Parent to be similar to the Mark in
connection with the Partnership Group’s goods and services.

4.11 Parent’s Remedies.

(a) The Partnership Group acknowledges that its failure to cease the use of the
Name and the Mark in connection with the services at the termination or
expiration of this License will result in immediate and irremediable damage to
Parent and to the rights of any subsequent licensee of the Name and the Mark.
The Partnership Group acknowledges and admits that there is no adequate remedy
at law for such failure to cease manufacture, sale or distribution, and the
Partnership Group agrees that in the event of such failure Parent shall be
entitled to equitable relief by way of temporary and permanent injunctions and
such other further relief as any court with jurisdiction may deem just and
proper.

 

23



--------------------------------------------------------------------------------

(b) Resort to any remedies referred to herein shall not be construed as a waiver
of any other rights and remedies to which Parent may be entitled under this
License or otherwise.

4.12 Assignment. The rights and license granted under this License shall not be
assignable in any manner by the Partnership Group without Parent’s prior written
consent. The Partnership Group may not sublicense any of the rights granted
herein. Parent may assign this License and/or the Name or the Mark, but shall
furnish written notice of such assignment to Partnership. This License will
inure to the benefit of the parties and their respective heirs, personal
representatives, and permitted successors and assigns.

ARTICLE V

MISCELLANEOUS

5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Oklahoma, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Oklahoma and to venue in such courts located in Tulsa, Oklahoma.

5.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received

 

24



--------------------------------------------------------------------------------

during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below such
Party’s signature to this Agreement or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 4.2.

 

   

if to the Parent Entities:

        SemGroup, L.P.       Two Warren Place       6120 South Yale Avenue,
Suite 700       Tulsa, Oklahoma 74136-4216       Attention: President      
Fax: (918) 524-8290     if to the Partnership Group:       SemGroup Partners
G.P., L.L.C.       Two Warren Place       6120 South Yale Avenue, Suite 500    
  Tulsa, Oklahoma 74136-4216       Attention: President      
Fax: (918) 524-8200  

5.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

5.4 Termination. Notwithstanding any other provision of this Agreement, if the
General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal or if there is a
Change of Control of the Partnership, this Agreement, other than the provisions
set forth in Article II hereof, may immediately thereupon be terminated by
Parent.

 

25



--------------------------------------------------------------------------------

5.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that the General Partner determines will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.

5.6 Assignment. No Party shall have the right to assign any of its rights or
obligations under this Agreement without the consent of the other Parties
hereto.

5.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

5.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

5.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

5.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of the date first stated above.

 

SemGroup, L.P. By SemGroup G.P., L.L.C., Its General Partner By  

/s/ Gregory C. Wallace

  Gregory C. Wallace   Vice President and Secretary SemManagement, L.L.C. By
SemGroup, L.P. Its Sole Member By SemGroup G.P., L.L.C., Its General Partner By
 

/s/ Gregory C. Wallace

  Gregory C. Wallace   Vice President and Secretary SemGroup Energy Partners,
L.P. By SemGroup Energy Partners G.P., L.L.C., Its General Partner By  

/s/ Kevin L. Foxx

  Kevin L. Foxx   President SemGroup Energy Partners G.P., L.L.C. By  

/s/ Kevin L. Foxx

  Kevin L. Foxx   President

 

27